 6:17-cr-00934-HMH         Date Filed 09/21/20     Entry Number 66       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

United States of America                    )       Cr. No. 6:17-00934-HMH
                                            )
              vs.                           )
                                            )        OPINION & ORDER
Peggy Shelton McCarson,                     )
                                            )
                      Defendant.            )

       This matter is before the court on remand from the United States Court of Appeals for

the Fourth Circuit for further consideration of Defendant Peggy Shelton McCarson’s

(“McCarson”) motion for compassionate release. In the remand order, the Fourth Circuit stated

that

       [t]he district court considered McCarson’s claim that she was eligible for
       compassionate release based on her diagnosis of chronic lymphocytic leukemia
       (“CLL”), but it did not consider her claim that she was eligible for compassionate
       release because her CLL and the failure of her custodial facility to effectively
       quarantine its inmates increased her susceptibility to COVID-19.

United States v. McCarson, 818 Fed. App’x 272 (4th Cir. Aug. 27, 2020) (unpublished). For

the reasons set forth below, the court denies McCarson’s motion for compassionate release.

                        I. FACTUAL AND PROCEDURAL BACKGROUND

       On January 23, 2018, McCarson pled guilty to one count of being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g). On June 13, 2018, McCarson was sentenced to

180 months’ imprisonment as an armed career criminal. McCarson did not appeal her

conviction or sentence. McCarson filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), which the court denied on May 13, 2020. McCarson appealed the court’s

order and the Fourth Circuit remanded on August 27, 2020. McCarson, 818 Fed. App’x 272

(4th Cir. Aug. 27, 2020) (unpublished). The court ordered the Government to respond and the
 6:17-cr-00934-HMH          Date Filed 09/21/20       Entry Number 66        Page 2 of 7




Government filed a supplemental response on September 3, 2020, and an affidavit on September

14, 2020. (Gov’t Supp. Resp., ECF No. 62.); (Gov’t Aff., ECF No. 63.) McCarson filed a reply

on September 15, 2020. (Reply, ECF No. 64.) This matter is ripe for consideration.

                                   II. DISCUSSION OF THE LAW

       “A defendant who seeks compassionate release under § 3582(c)(1)(A)(i) has the burden

of establishing that such relief is warranted.” United States v. Edwards, No. 6:17-cr-00003,

2020 WL 1650406, at *3 (W.D. Va. Apr. 2, 2020) (citations omitted). Section 3582(c)(1)(A)

provides that the court

       may reduce the term of imprisonment . . . , after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that–
       (i) extraordinary and compelling reasons warrant such a reduction . . . and that
       such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission . . . .

The Sentencing Commission’s policy statement is contained in the United States Sentencing

Guideline (“U.S.S.G.”) § 1B1.13. Section 1B1.13 note 4 states that “[t]he court is in a unique

position to determine whether the circumstances warrant a reduction (and, if so, the amount of

reduction), after considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth

in this policy statement, such as the defendant’s medical condition, the defendant’s family

circumstances, and whether the defendant is a danger to the safety of any other person or to the

community.” Further, U.S.S.G. § 1B1.13 note 1 provides:

       1. Extraordinary and Compelling Reasons.–Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set
       forth below:
       (A) Medical Condition of the Defendant.–
       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples

                                                  2
 6:17-cr-00934-HMH         Date Filed 09/21/20       Entry Number 66       Page 3 of 7




       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
       end-stage organ disease, and advanced dementia.
       (ii) The defendant is–
       (I) suffering from a serious physical or medical condition,
       (II) suffering from a serious functional or cognitive impairment, or
       (III) experiencing deteriorating physical or mental health because of the aging
       process, that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from which he or she
       is not expected to recover.
       (B) Age of the Defendant.–The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C) Family Circumstances.–
       (i) The death or incapacitation of the caregiver of the defendant’s minor child or
       minor children.
       (ii) The incapacitation of the defendant’s spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered
       partner.
       (D) Other Reasons.–As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than,
       or in combination with, the reasons described in subdivisions (A) through (C).


The court previously found that McCarson’s diagnosis of chronic lymphatic leukemia (“CLL”)

does not present extraordinary and compelling reasons to reduce her sentence. In her

supplemental filing McCarson also alleges that she suffers from hypertension, obesity, and

depression. A review of her medical records did not reveal a diagnosis of obesity. However,

McCarson has been diagnosed with hypertension and depression. (Gov’t Resp. Opp’n (2/25/20

Medical Note), ECF No. 51-7.) McCarson’s medical records reflect that her hypertension is

controlled with medication. (Id. (4/29/20 Medical Note), ECF No. 51-7. The court finds that

these conditions alone and when considered together with her CLL do not establish

extraordinary and compelling reasons to reduce her sentence, as hypertension and depression do

not significantly increase her risk from COVID-19.


                                                3
 6:17-cr-00934-HMH           Date Filed 09/21/20         Entry Number 66     Page 4 of 7




        The Fourth Circuit remanded this case for the court to further consider whether she was

eligible for compassionate release because her CLL and the failure of her custodial facility to

effectively quarantine its inmates increased her susceptibility to COVID-19.

        As outlined in the Government’s response dated September 3, 2020, the Bureau of

Prisons has a detailed action plan that it is following to assist in “maintaining safety and security

of [its] institutions,” which is publicly available at

https://www.bop.gov/coronavirus/covid19_status.jsp. The court recognizes that a prison

environment presents unique challenges for quarantining inmates. However, the BOP has taken

extraordinary steps to minimize the risk of COVID-19 to the prison population as is outlined in

its plan. Currently, the BOP has significantly modified it operations as follows:

        1.      Securing all inmates in every BOP institution in their assigned cells/quarters and
                severely limiting group gatherings.
        2.      Limiting movement of inmates among the BOP’s facilities.
        3.      Issuing face masks to inmates and staff.
        4.      Screening every new inmate for COVID-19 and quarantining asymptomatic
                inmates with risk of exposure and symptomatic inmates as required by CDC.
        5.      Conducting additional screening of staff in areas with sustained community
                transmission.
        6.      Limiting contractor access to BOP facilities to essential services.
        7.      Suspending volunteer visits.
        8.      Suspending social and legal visits
        9.      Utilizing home confinement where appropriate

https://www.bop.gov/coronavirus/covid19_status.jsp. Further, the facility where McCarson is

housed, Federal Prison Camp in Alderson, West Virginia (“FPC Alderson”), is following the

BOP’s plan and has had no cases of COVID-19 among its staff or inmates. (Gov’t Supp. Resp.

(Aff. ¶¶ 3-4), ECF No. 63.) McCarson is arguably much better protected from exposure to

COVID-19 at FPC Alderson than in the community where sustained transmission is occurring.

Based on the foregoing, the court finds that McCarson’s CLL and FPC Alderson’s ability to

                                                   4
     6:17-cr-00934-HMH         Date Filed 09/21/20      Entry Number 66        Page 5 of 7




    effectively quarantine does not increase her susceptibility to COVID-19. Thus, for all the

    reasons stated herein and in the court’s previous May 13, 2020 order, McCarson has failed to

    show that extraordinary and compelling reasons exist to support a reduction in her sentence.

    Currently, there are no COVID-19 cases at FPC Alderson and the BOP has an effective plan for

.   limiting the spread of COVID-19 and effectively quarantining its inmates as necessary.

           Moreover, the court reiterates that the 18 U.S.C. § 3553(a)1 factors do not support a

    reduction in McCarson’s sentence. McCarson argues that she is not dangerous. However, the


           1
              18 U.S.C. § 3553(a) provides as follows:
    (a) Factors to be considered in imposing a sentence.--The court shall impose a sentence
    sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph (2)
    of this subsection. The court, in determining the particular sentence to be imposed, shall
    consider--
    (1) the nature and circumstances of the offense and the history and characteristics of the
    defendant;
    (2) the need for the sentence imposed--(A) to reflect the seriousness of the offense, to
    promote respect for the law, and to provide just punishment for the offense; (B) to afford
    adequate deterrence to criminal conduct; (C) to protect the public from further crimes of the
    defendant; and (D) to provide the defendant with needed educational or vocational training,
    medical care, or other correctional treatment in the most effective manner;
    (3) the kinds of sentences available;
    (4) the kinds of sentence and the sentencing range established for--(A) the applicable
    category of offense committed by the applicable category of defendant as set forth in the
    guidelines--(i) issued by the Sentencing Commission pursuant to section 994(a)(1) of title 28,
    United States Code, subject to any amendments made to such guidelines by act of Congress
    (regardless of whether such amendments have yet to be incorporated by the Sentencing
    Commission into amendments issued under section 994(p) of title 28); and (ii) that, except as
    provided in section 3742(g), are in effect on the date the defendant is sentenced; . . . ;
    (5) any pertinent policy statement--(A) issued by the Sentencing Commission pursuant
    to section 994(a)(2) of title 28, United States Code, subject to any amendments made to such
    policy statement by act of Congress (regardless of whether such amendments have yet to be
    incorporated by the Sentencing Commission into amendments issued under section 994(p) of
    title 28); and (B) that, except as provided in section 3742(g), is in effect on the date the
    defendant is sentenced.
    (6) the need to avoid unwarranted sentence disparities among defendants with similar
    records who have been found guilty of similar conduct; and
    (7) the need to provide restitution to any victims of the offense.

                                                    5
 6:17-cr-00934-HMH         Date Filed 09/21/20      Entry Number 66        Page 6 of 7




court disagrees. McCarson was sentenced as an armed career criminal in this case. Her crimes

are very serious, involving drugs and firearms. McCarson’s residence was under surveillance

because an informant had identified the residence as being connected to ongoing trafficking of

methamphetamine. (PSR ¶ 8.) While under surveillance on January 25, 2017, officers observed

McCarson leave her residence in a vehicle and subsequently initiated a traffic stop for speeding.

McCarson granted permission to search the vehicle. (Id. ¶ 8.) Officers located a loaded firearm

and drugs in the vehicle, which McCarson admitted belonged to her. (Id. ¶ 8.) In addition, in a

subsequent search of her residence pursuant to a search warrant, officers recovered an

additional loaded firearm and drugs. (Id. ¶ 9.) Further, McCarson has a significant criminal

record including convictions for forgery, domestic violence, malicious damage to property,

fraudulent checks, armed robbery, and breach of trust. Moreover, McCarson previously served

over 15 years in prison on these prior convictions, which clearly did not serve as a deterrent to

her continued criminal conduct. With respect to McCarson’s three prior armed robbery

convictions, she was incarcerated on June 20, 1998, and was released from custody on

December 14, 2014. (PSR ¶¶ 22, 23, 26.) McCarson’s community supervision expired on

December 30, 2016, and she wasted no time returning to her criminal endeavors as she was

arrested in the instant case on January 25, 2017. (Id.) McCarson’s conduct reflects a total lack

of respect for the law. The only conclusion that can be drawn from the record in this case based

on McCarson’s history and characteristics and the nature and circumstances of the offense is

that McCarson is a dangerous person who utilizes loaded firearms in her criminal activities.

The court must protect the public from further crimes by McCarson. Further, McCarson has

only served a fraction of her 180-month sentence. Having considered the § 3553(a) factors


                                                6
 6:17-cr-00934-HMH           Date Filed 09/21/20     Entry Number 66        Page 7 of 7




enumerated, the court finds that the existing 180-month sentence promotes respect for the law,

deters crime, and protects the public, and is “sufficient, but not greater than necessary.” For all

the reasons set forth above and in the court’s previous May 13, 2020 order, McCarson’s motion

for compassionate release, docket number 44, is denied.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge
September 21, 2020
Greenville, South Carolina




                                                 7
